—In a matrimonial action in which the parties were divorced by judgment dated July 20, 1995, the defendant former wife appeals from an order of the Supreme Court, Queens County (Milano, J.), dated January 9, 1997, which denied her motion to vacate the judgment of divorce entered upon her default in appearing for trial.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the former wife’s motion to vacate the judgment of divorce, which was entered upon her default (see, Baruch v Baruch, 224 AD2d 649). The former wife failed to establish that her failure to appear for trial was anything but willful (see, Sayagh v Sayagh, 205 AD2d 678; Formichella v Formichella, 134 AD2d 481; see also, P & K Marble v Pearce, 168 AD2d 439).
Thompson, J. P., Sullivan, Florio and McGinity, JJ., concur.